Rat, J.,
Dissenting. — Not being able to concur with my brethren in their opinion in this case, I beg leave to state briefly some of the reasons therefor.
Prior to the case of Davis v. Owenby, 14 Mo. 171, it was uniformly held, by this court, that the lien of a judgment would hold over an unrecorded deed or mortgage; but in the later case, supra, it was ruled, that “ a bona -fide purchaser of property, who has failed to record his deed until after a judgment has been recovered against his vendor, but who records it prior to any sale under the judgment, can hold it against the person purchasing under the judgment.” In this case (Davis v. Owenby) it was also held that a “purchaser who has paid his money for land, and received his deed, is the owner of the land, and the property is no longer the property of the vendor, nor has he any seisin in it, either at law, or in equity, whether the deed be recorded or not.” It was also further held, that “a creditor by obtaining a judgment acquires a lien that binds the estate of the defendant against any subsequent act of his, but he acquires no interest, or estate, in the property.” In the case at bar there is no pretense, in the agreed statement of facts, that the plaintiff, Martin, at *38the time of his purchase at executor’s sale under his judgment, had any actual notice of any of the defendants’ equities therein, or of the fact upon which they were predicated. It is concluded that unless the plaintiff, by virtue of statutes concerning conveyances of real estate, and registration of deeds, and has constructive notice of defendants’ equities, he was entitled to recover the lands in suit under the facts in the agreed statement.
If that be so, it only remains to inquire which, if either, of the instruments of writing, or deeds of trust, mentioned in said agreed statement, was competent, under chapter 20, Revised Statutes, concerning conveyances of land, and the recording of same, to impart constructive notice to plaintiff oí defendants’ legal or equitable right, if any, to the land in question ? Section 668, of said chapter, Revised Statutes, provides that “conveyances of lands, or of any estate or interest therein, may be made by deed executed by any person having authority to convey the same, or by his agent or attorney, and acknowledged and recorded as herein directed, without any other act or ceremony whatever.” Section 674 provides, that “all deeds, or other conveyances of lands, or of any estate or interest therein, shall be subscribed and sealed by the party granting the same, or by his lawful agent, and shall be acknowledged, or proved and certified in the manner herein prescribed.” Section 692 provides, that “every such instrument in writing, certified and recorded in the manner herein-before prescribed, shall, from the time of filing the same with the recorder for record, impart notice to all persons of the contents thereof; and all subsequent purchasers and mortgagees shall be deemed, in law and equity, to purchase with notice.”
I think it clear that the instrument of writing bearing date November,21, 1882, and filed for record on November 22, 1882, purporting to convey said land in trust, *39etc., was, under the statute, inoperative to pass title for want of the signature of the grantor; and if inoperative to pass title, it was equally inoperative to impart notice. We think it equally clear, that when, after-wards, on the twentieth of December, 1882, said instrument was signed by the grantor, but not reacknowledged, and then recorded, that it then was competent, and did pass the title, but that it was still inoperative to impart notice, for the reason that it was not reacknowledged, after affixing the signature.
If that be so, it seems equally clear that the subsequent deed of trust, made to correct a supposed defect in the first deed of trust, was inoperative either to pass title or impart notice, for the reason that the first deed, when signed, being valid and operative to pass title, left none in the grantor to pass by the deed of correction, subsequently made to correct a fancied defect, which had no existence in point of fact. The land in question being correctly described in the first deed, by its congressional numbers of section, township, and range, passed by that description, and the further statement that it was situated in Henry county, being false in fact and in law, was mere surplusage, and harmless to impeach or invalidate the deed. If the deed of correction, for the reason stated, passed no title, it was for the same reason equally inoperative to impart any notice to subsequent purchasers. As nothing passed, there was nothing to notice.
But besides this, as both the signing of the first deed of trust, and the execution of the second, were acts of the judgment debtor, subsequent to the rendition of the judgment, or filing of the transcript in question, under which plaintiff bought, at execution sale thereunder; they were invalid as against the lien of said judgment or transcript. If this be so, it must follow that the judgment debtor cannot defeat the lien of a judgment creditor, by inserting in a subsequent formal paper, or *40deed, recitals of fact, or equities, that do not otherwise appear of record in some valid and formal deed or instrument of writing, executed prior to the date of such judgment or transcript, and recorded prior to the date of executor’s sale, under said judgment. That is, such subsequent deeds, with such recitals, do not, under the registration act, of themselves, impart notice to the purchaser, under execution upon such prior judgment. It may be admitted, for the sake of the argument, that actual notice of such facts, brought home to such execution purchaser, before the sale, would defeat the purchase, but this is not the case. It is here insisted and ruled, by the opinion of the court, that the subsequent recording of a subsequent deed, with such recitals, of itself, under the statute, imparts notice, notwithstanding the execution purchaser, in point of fact, had no such notice. Such, I respectfully submit, is not the law. Section 2730, Revised Statutes, provides that, “judgments and decrees rendered by any court of record shall be a lien on the real estate of the person against whom they are rendered, situate in the county for which the court is held.” 14 Mo. 170; 20 Mo. 133; 44 Mo. 204. So, of transcripts of judgments of courts of record from other counties, from the date of filing same for record. R. S., sec. 2768.
Whilst a bona fide deed, made prior to the date of the judgment, if recorded prior to an execution sale thereunder, takes precedence of the lien of the judgment, yet, we apprehend that no well-considered case goes to the extent of holding (as this opinion does) that the judgment creditor’s lien does not bind the estate of the judgment debtor against any subsequent, act of his, by deed, or otherwise. Davis v. Owenby, supra, p. 133. Or that the judgment debtor can evade the force of the judgment, by a formal deed or paper, subsequently made, by inserting therein recitals of alleged prior acts and facts, and thus give the registration law a retroac*41tive force and operation, that only belongs, under the most liberal rulings, to bona fide deeds, made before tlie date of tlie judgment, if recorded before tlie execution sale. Suck subsequent deeds do not take precedence of tlie lien of tlie prior judgment; nor do they, in my opinion, impart such constructive notice, under the statute, as to invalidate the purchase thereunder, as is ruled in the opinion of the court in this case.